DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 10-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mallaiah et al. (US 2014/0114932).
Consider claim 1, Mallaiah et al. discloses a method comprising: in a block-based storage system: receiving an input-output (IO) command to write data to a logical device that is maintained by the block-based storage system; receiving a hint that identifies an application that generated the IO command; and selectively performing deduplication of the data based on the application identified by the hint (Fig. 1, 2, [0023]-[0025], [0035]-[0037], [0043], [0051] and [0057], Mallaiah et al. teaches a SAN environment (array of drives and multiple nodes) and NAS environment where a host sends requests to a block based storage system. Whether data should be deduplicated is performed using probabilities and also characteristics of the data being received is used such as size, type of data, owner of data, modified times or frequency of updates. As for the new limitation, Mallaiah et al. teaches that the characteristics can include the owner of the data which is considered to be identifying an application.)
Consider claim 2, Mallaiah et al. discloses a method of claim 1, wherein receiving the hint comprises receiving a unique identifier in a tag ([0023]-[0025], [0035]-[0037], [0043], [0051] and [0057], Mallaiah et al. teaches using characteristics of the data being received such as size, type of data, owner of data, modified times or frequency of updates.).
Consider claim 3, Mallaiah et al. discloses a method of claim 2, comprising updating deduplication statistics associated with the unique application identifier ([0023]-[0025], [0035]-[0037], [0043], [0051] and [0057], Mallaiah et al. teaches using characteristics of the data being received such as size, type of data, owner of data, modified times or frequency of updates.).
Consider claim 4, Mallaiah et al. discloses a method of claim 3, comprising updating deduplication enablement settings based on the deduplication statistics ([0023]-[0025], [0035]-[0037], [0043], [0051] and [0057], Mallaiah et al. teaches the use of character based statistics.).
Consider claim 5, Mallaiah et al. discloses a method of claim 4, comprising sending the deduplication statistics to another block-based storage system (0052).
Consider claim 6, Mallaiah et al. discloses a method of claim 4, comprising updating deduplication enablement settings based on deduplication statistics received from another block-based storage system ([0023]-[0025], [0035]-[0037], [0043], [0051], [0052] and [0057]).
Claims 10-15 are the apparatus claims to the method claims 1-6 above and are rejected using the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallaiah et al. (US 2014/0114932).
Consider claim 7, Mallaiah et al. discloses a method of claim 2, Mallaiah et al. also teaches having hosts that execute applications and unique application identifiers of data, but Mallaiah et al. does not explicitly teach that the host generates and sends these unique application identifiers and therefore Mallaiah et al. does not explicitly teach: “ in a host: obtaining the unique application identifier in response to generation of the IO command by the application, wherein the application runs on the host”. Mallaiah et al. teaches that characteristics of the data objects such as size, type, owner, modified times and frequency of update are used for each data object [0037]. Attributes like owner, type and size are known/applicable to the host that generated them and it would be obvious for this information to be, known, generated and transmitted to the data storage system from the host that created the data.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the Mallaiah et al. reference to have the host obtain a unique identifier for data being sent to a data storage system, such as owner, type or size identifier information, because the host is the location where the applications are that are generating the data to be stored and generating the requests themselves to be sent to the data storage systems and therefore host is the most convenient and logical source of that information.
Consider claim 8, Mallaiah et al. discloses a method of claim 7, Mallaiah et al. also teaches having hosts that execute applications and unique application identifiers of data, but Mallaiah et al. does not explicitly teach that the host generates and sends these unique application identifiers and therefore Mallaiah et al. does not explicitly teach: “in the host, sending the unique application identifier to the block-based storage system in a tag associated with the IO command”. Mallaiah et al. teaches that characteristics of the data objects such as size, type, owner, modified times and frequency of update are used for each data object [0037]. Attributes like owner, type and size are known/applicable to the host 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the Mallaiah et al. reference to have the host send the unique identifier for data being sent to a data storage system, such as owner, type or size identifier information, because the host is the location where the applications are that are generating the data to be stored and generating the requests themselves to be sent to the data storage systems and therefore host is the most convenient and logical source of that information.
Consider claim 9, Mallaiah et al. discloses a method of claim 2, Mallaiah et al. also teaches having hosts that execute applications and unique identifiers of data, but Mallaiah et al. does not explicitly teach that the host generates and sends these unique identifiers and therefore Mallaiah et al. does not explicitly teach: “in a host: creating the unique application identifier in response to generation of the IO command by the application, wherein the application runs on the host; and providing a mapping between the application and the unique application identifier to the block-based storage system”. Mallaiah et al. teaches that characteristics of the data objects such as size, type, owner, modified times and frequency of update are used for each data object [0037]. Attributes like owner, type and size are known/applicable to the host that generated them and it would be obvious for this information to be, known, generated and transmitted to the data storage system from the host that created the data.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the Mallaiah et al. reference to have the host to create and associate the unique identifier for/with data being sent to a data storage system, such as owner, type or size identifier information, because the host is the location where the applications are that are generating the data to 
Claims 16-18 are the apparatus claims to the method claims 7-9 above and are rejected using the same rationale.
Claims 19 and 20 are the system claims of method claims 1 and 4 above along with the host interactions described in claims 7 and 8 and are rejected using the same rationale.

Response to Arguments
Applicant's arguments filed 8/10/2021 have been fully considered but they are not persuasive. 
The applicant first states Mallaiah states at paragraph 0030 that the disclosed technique can be applied to SANs, but the technique is closely bound to NAS and DAS architecture and no explanation is provided of how the technique would be adapted to accommodate the differences between SANs and other types of storage systems. The claims do not state/require the use of a SAN environment and as the applicant admits, Mallaiah states in [0030] that the disclosed techniques can be applied to SANs. Therefore, the examiner takes the Mallaiah reference for what it states, that the disclosed techniques can be applied to SANs.
The applicant further argues that it is apparent that Mallaiah fails to describe anything comparable to the recited "hint." Mallaiah fails to anticipate the recited hint, and a hint could not be generated to convey the data object characteristics described by Mallaiah to a SAN. As stated above, the claims do not require the use of a SAN, further Mallaiah states that the disclosed techniques can be applied to SAN. Further the claims require a “hint” to identity an application that generated the IO command and the characteristics disclosed in Mallaiah, such as the owner of the data object, is considered the claimed hint.
The applicant next argues that Mallaiah fails to describe making the deduplication decision based on which application generated the IO command. None of the data object characteristics mentioned by Mallaiah indicate the application that generated an IO. As stated above, Mallaiah et al. teaches that the characteristics can include the owner of the data which is considered to be identifying an application.
The applicant argues that the rejections refer to the data object characteristics of Mallaiah as being equivalent to the recited unique identifiers. The applicant respectfully disagrees. None of the data object characteristics mentioned by Mallaiah uniquely indicate which application generated an IO. As stated above, Mallaiah et al. teaches that the characteristics can include the owner of the data which is considered to be identifying an application.
The applicant argues that associating deduplication statistics with an application is distinct from associating deduplication statistics with a data object. Claim 3 describes updating deduplication statistics associated with the unique application identifier and Mallaiah discloses deciding to deduplicate or not based in part on the received characteristics such as owner of the data.
The applicant further argues that the applicant respectfully challenges the defacto reliance on official notice in the rejections because it assumes that those attributes are available to individual hosts and could be used by the SAN. Mallaiah uses various data object attributes that are only available to and usable by DAS and NAS type storage systems. None of those data object attributes is equivalent to an application identifier which can be provided to and used by a SAN as a hint. These arguments appear to boil down to the applicant thinking the rejection will not work in a SAN environment. However, the claims do not require or claim a SAN environment and as stated above, even if they did, the reference state that the disclosed techniques can be applied to SANs. Mallaiah also teaches the use of NAS which the applicant states can use the data object attributes. Therefore the rejection is proper and the arguments do not actually pertain to the 103 rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ALSIP/Primary Examiner, Art Unit 2136